Citation Nr: 1549699	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-20 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile dysfunction (ED), as secondary to hypertension.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cheri D. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1982 until June 1984, and from February 1987 until October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the February 2010 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus, erectile dysfunction, and hypertension.

In February 2010 the Veteran submitted an informal Notice of Disagreement (NOD) stating he disagreed with the RO's denial of service connection for tinnitus, hypertension, and ED.  In April 2010, the Veteran submitted another statement requesting a traditional appeal process, and stating that he had further evidence pertaining to his bilateral hearing loss claim.  Thus, the Board finds that this is sufficient to constitute an informal NOD as to the claim of bilateral hearing loss.  As no Statement of the Case (SOC) has been issued on the Veteran's bilateral hearing loss claim, the Board lacks jurisdiction and the claim must be remanded so that an SOC may be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).

In his August 2011 substantive appeal, the Veteran requested a Travel Board hearing in front of a member of the Board.  In August 2015 the Veteran testified before the undersigned, and a transcript of the hearing is of record.

The issue of entitlement to service connection for ED, as secondary to hypertension, is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the competent and credible evidence shows that the Veteran's tinnitus was as likely as not incurred in service as a result of hazardous noise exposure.

2.  Resolving reasonable doubt in favor of the Veteran, the competent and credible evidence shows that the Veteran's hypertension manifested within one year of separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for hypertension are met. 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In view of the Board's favorable decision, no further assistance is necessary to aid the Veteran in substantiating his claims for service connection for tinnitus and hypertension.

In light of the favorable decision to grant the Veteran's claim of service connection for tinnitus and hypertension, any deficiencies as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), are rendered moot.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran claims entitlement to service connection for bilateral tinnitus, which he asserts began during active service.

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  The Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).

VA medical records show that in December 2009 the Veteran was diagnosed with bilateral tinnitus.  At the August 2015 hearing, the Veteran reported that after leaving the service, and for a period of 10 years, he did not have medical insurance and therefore did not seek medical treatment for his tinnitus.  

In February 2010 the Veteran was afforded a VA audiology examination.  The VA audiologist noted that the Veteran had significant military noise exposure as a radio teletype operator working around loud equipment and generators in a small space.  At that time, the Veteran described his tinnitus symptoms as a constant ringing in both ears.  The audiologist noted that tinnitus was currently present, and, per the Veteran, had its onset at some point in the 1990s.  Because the Veteran could not recall the exact timeframe for the onset of tinnitus, the audiologist concluded that they could not determine the etiology of the Veteran's tinnitus without resort to mere speculation.

The Board finds that the Veteran was exposed to acoustic trauma while in the military.  In addition to the Veteran's testimony regarding his exposure to loud noise as a radio and communications technician, an April 1989 in-service audiology evaluation and a February 2010 VA examination both note that the Veteran was exposed to hazardous noise levels while in the military.  Thus, the Board concedes his exposure to acoustic trauma in service.  38 U.S.C.A. § 1154(a) (West 2014).

Upon review of the record, the Board finds that the evidence is at least in equipoise on the question of whether tinnitus was incurred in service.  The Board notes that lay persons are competent to provide opinions on some medical issues, including tinnitus.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Charles v. Principi, 16 Vet. App. 370 (2014).  Given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on its onset and duration.  

The Board notes that at the February 2010 VA audiometric evaluation, the Veteran was unable to recall the exact date of the onset of his tinnitus.  At that time he reported he thought it was some time in the 1990s.  At the August 2015 hearing, the Veteran explained that the February 2010 VA audiologist posed the question regarding the onset of tinnitus in a "casual way."  The Veteran explained that, at that time, he did not give much consideration to his answer.  However, after careful consideration, the Veteran testified that he was certain that his tinnitus began in 1982.  In particular, the Veteran reported that he was regularly exposed to loud noise from radio and communications equipment.  He reported that after long periods of exposure to such noise, he would notice ringing in his ears and dizziness.

Here, the Board finds the Veteran's assertion that the tinnitus was incurred while in service is both competent and credible, and thus is positive evidence that supports a finding of nexus in this case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).  In particular, the Board notes that the Veteran was able to recall specific in-service events that directly resulted in his tinnitus symptomatology.  Additionally, the Veteran had active service until October 1993.  Thus, his February 2010 testimony regarding the onset of his tinnitus symptoms in the 1990s could still be construed as referring to in-service onset.  

From the above, it cannot be said that the preponderance of the evidence is against the claim; as such, all reasonable doubt has been resolved in the Veteran's favor, and service connection for tinnitus is granted. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Hypertension

The Veteran also claims entitlement to service connection for hypertension, which he asserts began in service.

For VA compensation purposes, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with 2 or more readings on at least 3 different days.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2015).

Certain chronic diseases, including hypertension, are subject to presumptive service connection if the disease manifests to a compensable degree within one year from separation from service, even if there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

Service Treatment Records (STRs) are negative for diagnosis of or treatment for hypertension.   VA medical records show that the Veteran has a current diagnosis of hypertension, for which he is prescribed Lisinopril.  

At the August 2015 hearing, the Veteran testified that during his military career, he was often told by medical professionals that he had elevated blood pressure levels.  He further testified that he began receiving treatment for hypertension in June 1994.  He reported being prescribed Lisinopril for his hypertension at that time.  The Board finds the Veteran's statement regarding the 1994 diagnosis of hypertension to be credible.  In particular, the Veteran was able to recall the exact time period of the diagnosis and the specific medication prescribed.

While the 1994 medical records are not of record in this case, the Board notes that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when ... the layperson is reporting a contemporaneous medical diagnosis[.]"  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Board finds that the Veteran's statement is sufficient to establish a diagnosis of hypertension as of June 1994.  There is no evidence to the contrary.

Accordingly, the Board finds that the probative evidence of record supports a finding that hypertension manifested within a year of the Veteran's separation from service.  VA medical records show a current diagnosis of, and ongoing treatment for hypertension.  Thus, under the presumptive provisions of 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015), and resolving all reasonable doubt in the Veteran's favor, the Board finds that service-connection for hypertension is warranted.

ORDER

Service connection for tinnitus is granted.

Service connection for hypertension is granted.


REMAND

The Veteran seeks entitlement to service connection for ED, which he asserts is secondary to hypertension, and/or any medications prescribed therefor.  

In the February 2010 rating decision, in denying service connection for hypertension, the RO also denied service connection for ED as secondary to hypertension.  

In light of the Board's decision to grant service connection for hypertension, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his ED.

Also, as noted in the introduction, the record reflects that in an April 2010 statement the Veteran disagreed with the February 2010 rating decision that denied service connection for bilateral hearing loss, as well as the other disabilities.  An SOC has yet to be issued as to that claim.  Thus, the issue of entitlement to service connection for bilateral hearing loss must be remanded so an SOC may be issued, and so the Veteran has the opportunity to perfect an appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Board notes that all relevant, outstanding VA or private medical records should be identified and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Request authorization to obtain any private treatment records that may support the Veteran's claims.  

2.  Obtain all outstanding, pertinent VA medical records and associate them with the claims file.  If any requested outstanding records cannot be obtained, the Veteran should be notified.

3.  Provide the Veteran and his representative an SOC on the issue of entitlement to service connection for bilateral hearing loss.  If, and only if, the Veteran perfects an appeal as to that issue, return the case to the Board for further appellate review.

4.  Then, schedule the Veteran for a new VA examination to determine the nature and etiology of the Veteran's ED.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  

(a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ED is related to service.  In rendering this opinion, the examiner must consider the Veteran's statements regarding the onset and statements regarding the continuity of symptomatology.

(b) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability), that the Veteran's ED is caused by his service-connected hypertension, to include any medications prescribed to treat his hypertension.  

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ED is aggravated (permanently worsened beyond the natural progress of the disorder) by his service-connected hypertension, to include any medications prescribed to treat his hypertension.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


